                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,

                          Plaintiff,

vs.                                                 Case No. 19-3093-SAC

JACOB CONARD, et al.,

                          Defendants.


                                  O R D E R

      On   August    6,   2019,   the   court    issued   an   order   granting

plaintiff in forma pauperis status, directing plaintiff to pay an

initial partial filing fee, granting plaintiff’s motion to amend

on the condition that a complete amended complaint be filed by

September 13, 2019, and directing plaintiff to show cause by

September 20, 2019 why the court should not abstain and stay all

significant or substantive action pending the completion of his

state criminal court case.

      On August 12, 2019, plaintiff pro se filed what was docketed

as a motion to amend.         Doc. No. 8.        In this pleading plaintiff

states that he is requesting “to totally redo my entire complaint”;

that the court disregard his first complaint; and that he be

allowed to “start from scratch.”

      The court shall treat Doc. No. 8 as a motion to dismiss

pursuant to Fed.R.Civ.P. 41(a)(2).              The court shall dismiss the


                                        1
above-captioned case without prejudice.   This will allow plaintiff

to “start from scratch.”    Plaintiff is advised that for purposes

of the Younger abstention doctrine, a pending state criminal action

is not complete at least until all appellate proceedings are

exhausted.   See Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 n.13

(1987); Glaser v. Wilson, 480 Fed.Appx. 499, 501 n.1 (10th Cir.

2012); Mounkes v. Conklin, 922 F.Supp. 1501, 1511 (D.Kan. 1996).

     IT IS SO ORDERED.

     Dated this 13th day of August, 2019, at Topeka, Kansas.



                           s/Sam A. Crow __________________________
                           Sam A. Crow, U.S. District Senior Judge




                                  2
